Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE Agreement (this “Agreement”) is made as of October __, 2019
by and among Telemynd, Inc., a Delaware corporation (the “Company”), and the
investors listed on Schedule A hereto (each, an “Investor” and together, the
“Investors”).

 

Agreement

 

In consideration for the mutual promises and covenants herein, the parties agree
as follows:

 

Section 1 – Purchase and Sale of Notes

 

1.1 Purchase and Sale of Notes. The Company has authorized the issuance and
sale, in accordance with the terms hereof, of Secured Convertible Promissory
Notes in the original aggregate principal amount of up to $2,500,000 (the “Note
Cap Amount”), substantially in the form attached as Exhibit A hereto
(individually, a “Note” and, collectively, the “Notes”). On the terms and
subject to the conditions set forth in this Agreement, at the Closings (as
defined below) the Company agrees to issue to each Investor, and each Investor
agrees to purchase from the Company, a Note in the principal amount set forth on
Schedule A hereto for the aggregate consideration set forth opposite such
Investor’s name on Schedule A hereto. The financing pursuant to which the
Company is issuing the Notes is hereinafter referred to as the “Financing”.

 

1.2 Closings.

 

(a) Initial Closing. The initial purchase and sale of the Notes shall take place
at a closing (the “Initial Closing”) which shall take place remotely via
exchange of documents and signatures at such time and place as may be agreed to
among the Company and the Investors. At the Initial Closing, the Company shall
deliver to each of the Investors purchasing Notes for cash at such closing a
Note in the face amount set forth opposite such Investor’s name on Schedule A
under the column entitled “Purchase Price / Principal Amount of Note (Initial
Closing)” against receipt of a check subject to collection or a wire transfer in
immediately available funds of the purchase price, to an account designated by
the Company.

 

(b) Additional Closings. The Company shall have the right, on one or more
occasions, to hold additional closings (each, an “Additional Closing”, and
collectively with the Initial Closing, the “Closings”, and individually, a
“Closing”), pursuant to which it shall have the right to issue and sell
additional Notes to additional Investors or existing Investors (provided that no
Additional Closings shall take place later than six (6) months after the Initial
Closing). At each Additional Closing, the Company shall deliver to each Investor
purchasing Notes for cash at such closing a Note in the face amount of the
purchase price paid by such Investor for such Note, against receipt of a check
subject to collection or a wire transfer in immediately available funds of the
purchase price, to an account designated by the Company. By receiving a Note at
an Additional Closing, each Investor receiving such Notes represents that its
representations and warranties contained in Section 3 are true and correct as of
the date of such Additional Closing. The aggregate amount of Notes that may be
issued at Closings hereunder shall in no event exceed the Note Cap Amount. The
Company shall have the right to update Schedule A in order to add information
regarding Additional Closings, which shall not be deemed to be an amendment to
this Agreement.

 





 

 

The obligation of each Investor to purchase and pay for the Notes to be
delivered at a Closing is, unless waived by such Investor, subject to the
condition that the Company’s representations and warranties contained in Section
2 are true, complete and correct on and as of such Closing date. The obligation
of the Company to sell and issue Notes to be delivered at a Closing is, unless
waived by the Company, subject to the condition that the relevant Investor’s
representations and warranties contained in Section 3 are true, complete and
correct on and as of the applicable Closing date.

 

1.3 Security Agreement. At the Initial Closing, the Company shall execute and
deliver to the Investors a Security Agreement substantially in the form of
Exhibit B attached hereto (the “Security Agreement”).

 

Section 2 - Representations and Warranties

of the Company

 

The Company represents and warrants to each Investor as follows:

 

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized and validly existing under the laws of the State of Delaware. The
Company has the requisite corporate power to own and operate its properties and
assets and to carry on its business as now conducted and as proposed to be
conducted.

 

2.2 Authority to Execute. The execution, delivery and performance by the Company
of (i) this Agreement, (ii) the Notes to be issued pursuant to the terms of this
Agreement, (iii) the Security Agreement, and (iii) any financing statements
thereunder (collectively, the “Loan Documents”) are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
do not and will not conflict with any provision of law or organizational
document of the Company (including its Certificate of Incorporation or Bylaws)
or of any agreement or contractual restrictions binding upon or affecting the
Company or any of its property and need no further stockholder or creditor
consent.

 

2.3 No Stockholder Approval Required. No approval of the Company’s stockholders
is required for (i) the entry by the Company into this Agreement, (ii) the
issuance of the Notes contemplated by this Agreement, or (iii) the issuance of
any shares of stock upon conversion of the Notes.

 

2.4. Valid Issuance. The shares of stock to be issued upon conversion of the
Notes contemplated by this Agreement (the “Conversion Securities” and together
with the Notes, the “Securities”) will be, upon conversion and exercise in
accordance with the terms of the Notes, as applicable, validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under the Loan Documents, the documents entered into by
the investors and other parties in the financing giving rise to repayment of the
Notes, applicable state and federal securities laws and liens or encumbrances
created by or imposed by the Investor. Assuming the accuracy of the
representations of the Investor in Section 3 of this Agreement, the Securities
will be issued in compliance with all applicable federal and state securities
laws.

 



2

 

 

2.5 Binding Obligation. This Agreement is, and the other Loan Documents when
delivered hereunder will be, legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
subject, as to enforcement of remedies, to applicable bankruptcy, insolvency,
moratorium, reorganization and similar laws affecting creditors’ rights
generally and to general equitable principles.

 

2.6 Litigation. Other than as disclosed in the Company’s SEC Reports (as defined
below), no litigation or governmental proceeding is pending or threatened
against the Company which may have a materially adverse effect on the financial
condition, operations or prospects of the Company, and to the knowledge of the
Company, no basis therefore exists.

 

2.7 Intellectual Property. The Company owns or possesses sufficient legal rights
to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information and other proprietary rights and processes
(“Intellectual Property”) necessary for its business as now conducted and as
presently proposed to be conducted, without any infringement of the rights of
others. Schedule B contains an accurate and complete list of all Intellectual
Property owned by the Company or any of its subsidiaries. The use by the Company
or its subsidiaries of Intellectual Property owned or purported to be owned by
the Company or its subsidiaries and the general conduct and operations of the
business of the Company and its subsidiaries does not violate, infringe,
misappropriate or misuse any Intellectual Property rights of any third party. To
the knowledge of the Company, no third party is currently infringing,
misappropriating or otherwise violating, or has infringed or misappropriated or
otherwise violated, rights of any of the Company or its subsidiaries in any
Intellectual Property owned, licensed, used, or held for us by the Company or
its subsidiaries. There are no outstanding options, licenses or agreements of
any kind relating to the foregoing proprietary rights, nor is the Company bound
by or a party to any options, licenses or agreements of any kind with respect to
the patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products.

 

2.8 SEC Reports. The Company has timely filed all forms, reports, schedules,
proxy statements, registration statements and other documents (including all
exhibits thereto) required to be filed by it with the Securities and Exchange
Commission (the “SEC”) pursuant to the federal securities laws and the SEC rules
and regulations thereunder, together with all certifications required pursuant
to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) (as they have been
amended since the time of their filing, including all exhibits thereto, the “SEC
Reports”). Each of the SEC Reports complied in all material respects with the
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”) and the Securities Exchange Act of 1934, as amended, the
Sarbanes-Oxley Act and the rules and regulations of the SEC under all of the
foregoing. None of the SEC Reports contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 



3

 

 

Section 3 - Representations and Warranties

of the Investors

 

Each Investor represents and warrants to the Company as follows:

 

3.1 Authorization; Binding Obligations. The Investor has full power and
authority to enter into this Agreement and each of the other Loan Documents to
which he, she or it is a party, and this Agreement and each other Loan Document
constitutes a valid and legally binding obligation of each Investor, enforceable
against each Investor in accordance with its terms, subject, as to enforcement
of remedies, to applicable bankruptcy, insolvency, moratorium, reorganization
and similar laws affecting creditors’ rights generally and to general equitable
principles.

 

3.2 Accredited Investor. The Investor is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D promulgated under the Securities Act.

 

3.3 Investment for Own Account. Each Investor represents that it (i) is
acquiring the Securities solely for its own account and beneficial interest for
investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities
Act, and (ii) has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.

 

3.4 Information and Sophistication. Without limiting the representations and
warranties of the Company set forth in Section 3, each Investor hereby: (a)
acknowledges that it has received all the information it has requested from the
Company and it considers necessary or appropriate for deciding whether to
acquire the Securities, (b) represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and to obtain any additional
information necessary to verify the accuracy of the information given the
Investor and (c) further represents that it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risk of this investment.

 

3.5 Ability to Bear Economic Risk. Each Investor acknowledges that investment in
the Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.

 

3.6 U.S. Person. Each Investor is a U.S. Person as defined under Regulation S
under the Securities Act, as amended, which definitions are attached hereto as
Appendix I, or such Investor will make such representations and warranties, and
agree to such covenants and restrictions as set forth in Section 3.7 below.

 



4

 

 

3.7 Representations and Warranties of Non-US Investors; Covenants of and
Restrictions Thereon.

 

(a) Representations and Warranties. If Investor cannot represent and warrant
that it is a U.S. Person (as defined in Appendix I hereto), such Investor (a
“Foreign Investor”) hereby represents and warrants to the Company as follows:

 

(i) The Securities being purchased are being acquired for investment for Foreign
Investor’s own account, not as a nominee or agent, and not for the account or
benefit of, a U.S. Person (as defined in Appendix I hereto), and not with a view
to the resale or distribution of any part thereof in the United States (as
defined in Appendix I hereto) or to a U.S. Person, and that Foreign Investor has
no present intention of selling, granting any participation in, or otherwise
distributing such Securities.

 

(ii) Foreign Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person in the United States or to a U.S. Person, or any
hedging transaction with any third person in the United States or to a United
States resident, with respect to any of the Securities.

 

(iii) Foreign Investor understands that the Securities are not registered under
the Securities Act on the ground that the sale provided for in this Agreement
and the issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Regulation S thereof, and that the Company’s reliance
on such exemption is predicated on the Foreign Investors’ representations set
forth herein.

 

(iv) Foreign Investor is a person or entity that is not a U.S. Person

 

(b) Covenants. Each Foreign Investor hereby agrees that:

 

(i) Foreign Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Securities purchased hereunder
except in compliance with the Securities Act, applicable blue sky laws, and the
rules and regulations promulgated thereunder; provided that in a transaction
exempt from registration under the Securities Act, such Foreign Investor shall,
prior to effecting such disposition, provide notice to the Company of such
proposed disposition and if reasonably requested by the Company submit to the
Company an opinion of counsel in form and substance reasonably satisfactory to
the Company to the effect that the proposed transaction is in compliance with
the Securities Act.

 

(d) Legend Requirements. Each certificate representing the Securities issued to
a Foreign Investor shall (unless otherwise permitted by the provisions of the
Agreement) be stamped or otherwise imprinted with a legend substantially similar
to the following (in addition to any legend required under applicable state
securities laws or as provided elsewhere in this Agreement):

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED PURSUANT TO REGULATION S
OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE
THEREWITH, PURSUANT TO A REGISTRATION UNDER THE ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS. IN ADDITION, NO HEDGING TRANSACTION MAY BE
CONDUCTED WITH RESPECT TO THESE SECURITIES UNLESS SUCH TRANSACTIONS ARE IN
COMPLIANCE WITH THE ACT.”

 



5

 

 

(e) Stop-Transfer Restrictions. The Company hereby agrees, for the benefit of
the Investors, that it will not register any transfer of the Securities not made
in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration.

 

3.8 Further Assurances. Each Investor agrees and covenants that at any time and
from time to time it will promptly execute and deliver to the Company such
further instruments and documents and take such further action as the Company
may reasonably require in order to carry out the full intent and purpose of this
Agreement and to comply with state or federal securities laws or other
regulatory approvals.

 

Section 4 - Miscellaneous

 

4.1 Conditions Precedent. The obligation of each Investor to consummate the
transactions contemplated hereby is subject, at the option of each Investor, to
the fulfillment of the following conditions, any one or more of which may be
waived by each Investor:

 

(a) execution of the Notes at each Closing;

 

(b) approval of the Company’s Board of Directors of the transactions
contemplated hereby and all other actions necessary for the consummation of the
transactions contemplated hereby at the Initial Closing;

 

(c) the Company and each Investor shall have entered into the Security
Agreement; and

 

(d) the Company shall have completed the filing of a UCC-1 financing statement
with respect to the Collateral (as defined in the Security Agreement) at the
Initial Closing.

 

4.2 No Waiver; Cumulative Remedies. No failure or delay on the part of any party
to any Loan Document in exercising any right or remedy under, or pursuant to,
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy or power preclude other or further
exercise thereof, or the exercise of any other right, remedy or power. The
remedies in the Loan Documents are cumulative and are not exclusive of any
remedies provided by law.

 

4.2 Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended (either retroactively or
prospectively) with the written consent of (x) the Company and (y) and those
Investors holding Notes whose aggregate principal amount represents a majority
of the total outstanding principal amounts of all then outstanding Notes under
this Agreement (collectively, the “Majority Holders”); provided that no such
amendment may discriminate against a holder of Notes in a manner different from
the other holders without such holder’s written consent. Any amendment effected
in accordance with this Section 4.2 shall be binding upon each Investor, each
future holder of Securities and the Company.

 



6

 

 

4.3 Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when sent by telecopier, facsimile or email
transmission to the contact information set forth below if sent between 8:00
a.m. and 5:00 p.m. recipient’s local time on a Business Day (as defined below),
or on the next Business Day if sent by telecopier, facsimile or email
transmission to the contact information set forth below if sent other than
between 8:00 a.m. and 5:00 p.m. recipient’s local time on a Business Day; (c)
two Business Days after deposit in the U.S. mail with first class or certified
mail receipt requested postage prepaid and addressed to the other party at the
address set forth below its name on the signature page hereto; or (d) the next
Business Day after deposit with a national overnight delivery service, postage
prepaid, addressed to each of the parties as set forth below its name on the
signature page hereto with next Business Day delivery guaranteed, provided that
the sending party receives a confirmation of delivery from the delivery service
provider:

 

If to the Company, to:

 

Telemynd, Inc.

26522 La Alameda, Mission Viejo, CA 92691

Attention: Patrick Herguth, CEO

eMail: patrick@telemynd.com

 

If to an Investor, to the contact information provided in Schedule A.

 

A party may change or supplement its address for notice, or designate additional
addresses, for purposes of this Section 4.3 by giving the other parties written
notice of the new address in the manner set forth above. For purposes of this
Section 4.3, “Business Day” shall mean any day which is not a Saturday or Sunday
or a legal holiday on which banks are authorized or required to be closed in
Wilmington, Delaware.

 

4.4 Costs and Expenses. The Company and each Investor agree to be responsible
for their own costs and expenses incurred in connection with the preparation of
the Loan Documents. If any litigation, contest, dispute, suit, proceeding or
action is instituted between or among any of the parties hereto regarding the
enforcement or interpretation of this Agreement or any of the Exhibits hereto,
the prevailing party shall be entitled to reimbursement from the other party or
parties for all reasonable expenses, costs, charges and other fees (including
legal fees) incurred in connection with or related to such dispute.

 



7

 

 

4.5 Governing Law. The Loan Documents shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions of the State of Delaware or of any other state. The
Company and each Investor consent to personal jurisdiction in New Castle County,
California.

 

4.6 Severability. If any term in this Agreement is held to be illegal or
unenforceable, the remaining portions of this Agreement shall not be affected,
and this Agreement shall be construed and enforced as if this Agreement did not
contain the term held to be illegal or unenforceable.

 

4.7 Binding Effect; Assignment. The Loan Documents shall be binding upon and
inure to the benefit of the Company and each Investor and their respective
successors and assigns. The Company may not assign its rights or interest under
the Loan Documents without the prior written consent of the Majority Holders.

 

4.8 Transfer of Securities. Notwithstanding the legend required to be placed on
the Securities by applicable law, no registration statement or opinion of
counsel shall be necessary: (a) for a transfer of Securities to the respective
estate of each Investor or for a transfer of Securities by gift, will or
intestate succession of each Investor to his or her spouse or to the siblings,
lineal descendants or ancestors each Investor or his or her spouse, if the
transferee agrees in writing to be subject to the terms hereof to the same
extent as if he or she were the original Investor hereunder; or (b) for a
transfer of Securities pursuant to SEC Rule 144 or any successor rule, or for a
transfer of Securities pursuant to a registration statement declared effective
by the SEC under the Securities Act relating to the Securities.

 

4.9 Survival of Representations and Warranties. The representations and
warranties of the parties contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement indefinitely, and shall in
no way be affected by any investigation of the subject matter thereof made by or
on behalf of the other parties.

 

[Remainder of Page Intentionally Left Blank]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.

 



  TELEMYND, INC.         By:     Name:     Title:



 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]

 





 

 



  INVESTOR:         RSJ INVESTMENTS SICAV A.S., a Czech Republic joint stock
corporation acting in respect of its sub-fund (podfond) RSJ Gradus podfond,
acting by its corporate director RSJ Investments investiční společnost a.s.    
    By:     Name: Libor Winkler     Title: Chairman of the Board of Directors  
      JOHN PAPPAJOHN REVOCABLE TRUST         By:     Name: John Pappajohn    
Title: Trustee             Peter Joseph Unanue             Geoffrey Harris      
      Patrick Herguth



 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]

 





 

 

SCHEDULE A

 

Investor Purchase Price / Principal Amount of Note

 

RSJ INVESTMENTS SICAV A.S.

 

Name: Libor Winkler

 

Address:_______________________________

 

______________________________________

 

Fax:__________________________________

 

Email:_________________________________

 

Tax ID:________________________________

 

$250,000

 

JOHN PAPPAJOHN REVOCABLE TRUST

 

Name: John Pappajohn

 

Address: 8473 Bay Colony Drive

Unit 1101

Naples, FL 34108

Fax:__________________________________

 

Email:_________________________________

 

Tax ID:________________________________

 

$250,000

 

Name: Peter Joseph Unanue

 

Address: 26 Sunden Ct

Old Tappan, NJ 07675

 

Fax:__________________________________

 

Email:_________________________________

 

Tax ID:________________________________

 

$100,000

 

Name: Geoffrey Harris

 

Address: 8 Hartley Farms Road

Morristown, NJ 07960

 

Fax:__________________________________

 

Email:_________________________________

 

Tax ID:________________________________

 

$50,000

 

Name: Patrick Herguth

 

Address: 5 Ford Road

Sudbury, MA 01776

 

Fax:__________________________________

 

Email:_________________________________

 

Tax ID:________________________________

 

$50,000 TOTAL: $700,000

 





 

 

EXHIBIT A

 

FORM OF NOTE

 





 

 

EXHIBIT B

 

SECURITY AGREEMENT

 





 

 

APPENDIX I

 

CERTAIN DEFINITIONS

 

As used in the Agreement, the following terms shall have the meanings indicated:

 

“U.S. Person”:

 

(a) “U.S. person” means:

 

(i) Any natural person resident in the United States;

 

(ii) Any partnership or corporation organized or incorporated under the laws of
the United States;

 

(iii) Any estate of which any executor or administrator is a U.S. person;

 

(iv) Any trust of which any trustee is a U.S. person;

 

(v) Any agency or branch of a foreign entity located in the United States;

 

(vi) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

(vii) Any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

(viii) Any partnership or corporation if:

 

(A) Organized or incorporated under the laws of any foreign jurisdiction; and

 

(B) Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in §230.501(a)) who are not
natural persons, estates or trusts.

 

(b) The following are not “U.S. persons”:

 

(i) Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

 





 

 

(ii) Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:

 

(A) An executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and

 

(B) The estate is governed by foreign law;

 

(iii) Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settler if the trust is revocable) is a U.S. person;

 

(iv) An employee benefit plan established and administered in accordance with
the law of a country other than the United States and customary practices and
documentation of such country;

 

(v) Any agency or branch of a U.S. person located outside the United States if:

 

(A) The agency or branch operates for valid business reasons; and

 

(B) The agency or branch is engaged in the business of insurance or banking and
is subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

 

(vi) The International Monetary Fund, the International Bank for Reconstruction
and Development, the Inter-American Development Bank, the Asian Development
Bank, the African Development Bank, the United Nations, and their agencies,
affiliates and pension plans, and any other similar international organizations,
their agencies, affiliates and pension plans.

 

“United States”: the United States of America, its territories and possessions,
any State of the United States, and the District of Columbia.

 

 

 

 

